Citation Nr: 0531138	
Decision Date: 11/18/05    Archive Date: 11/30/05

DOCKET NO.  03-22 449	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased evaluation for duodenal ulcer, 
currently evaluated as 10 percent disabling, to include 
consideration of the propriety of the reduction of a 20 
percent rating to 10 percent, effective from April 1, 2003.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The veteran had active service from December 1950 to October 
1954.

Initially, the Board of Veterans' Appeals (Board) notes that 
while the regional office (RO) has identified the issue on 
appeal in the July 2003 statement of the case as entitlement 
to a rating in excess of 10 percent for duodenal ulcer, it is 
clear that the veteran has expressed timely disagreement with 
the current rating for this disability and the propriety of 
the January 2003 rating decision that reduced the 
disability's 20 percent rating to 10 percent, effective from 
April 1, 2003.  The Board also notes that the July 2003 
statement of the case addressed the propriety of the 
reduction and provided pertinent regulations related to 
rating reductions.  Therefore, the Board has recharacterized 
the issue on appeal to include consideration of the propriety 
of the reduction of the 20 percent rating to 10 percent, 
effective from April 1, 2003.  

The Board further observes that service connection for 
gastrointestinal reflux disease (GERD) was established by a 
February 2005 rating decision, at which time the veteran was 
assigned a 10 percent rating, effective from June 2002.  The 
record does not contain a notice of disagreement as to this 
decision and consequently, the Board does not find that this 
issue is a subject for current appellate review.


FINDINGS OF FACT

1.  Prior to the January 2003 rating decision's reduction of 
the 20 percent evaluation for the veteran's duodenal ulcer to 
10 percent, effective April 1, 2003, the veteran's 20 percent 
rating had been in effect for more than five years, the 
reduction was in part based on one examination that did not 
include a review of the entire record, and the record did not 
otherwise clearly warrant the conclusion that sustained 
improvement had been demonstrated.

2.  The veteran's service-connected duodenal ulcer is 
manifested by symptoms that do not approximate more than 
moderate impairment.


CONCLUSION OF LAW

The rating for the veteran's duodenal ulcer is increased to 
20 percent, but not higher, effective from April 1, 2003.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.344, 4.7, 
4.114, Diagnostic Codes 7301, 7304, 7305, 7307, 7310 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

At the outset, the Board finds that the issue on appeal has 
been sufficiently developed pursuant to the Veterans Claims 
Assistance Act of 2000, 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002 & Supp. 2005) (VCAA).  In this regard, the 
record reflects that the veteran has been advised on multiple 
occasions of the need to provide evidence establishing 
increased symptomatology related to his duodenal ulcer, and 
to the extent the Board has restored the 20 percent rating 
for this disability, effective April 1, 2003, any defect of 
notice or development regarding the propriety of the January 
2003 rating reduction can not be considered prejudicial to 
the veteran.

A July 2002 letter to the veteran from the regional office 
(RO) advised the veteran of the evidence necessary to 
substantiate his claim for increased rating, and the 
respective obligations of the Department of Veterans Affairs 
(VA) and the veteran in obtaining such evidence.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).

The November 2002 and January 2003 rating decisions then 
noted that recent treatment records indicated treatment for 
GERD, and that examination and opinions from September and 
October 2002 revealed that the veteran's symptoms were 
related to his GERD and not his duodenal ulcer.  As a result, 
the January 2003 rating decision reduced the veteran's rating 
for this disability from 20 to 10 percent, effective April 1, 
2003.

The July 2003 statement of the case continued the 10 percent 
rating, finding that the medical evidence indicated that his 
duodenal ulcer was fully healed and that current symptoms 
were related to GERD.

Finally, the February 2005 supplemental statement of the case 
continued the 10 percent rating, noting that additional 
evidence continued to demonstrate that the veteran's ulcer 
had resolved and that his recent treatment related to GERD.

Although the July 2002 VCAA notice letter did not 
specifically request that the veteran provide any evidence in 
his possession that pertained to his claim as addressed in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), as 
demonstrated from the foregoing communications from the RO, 
the Board finds that appellant was otherwise fully notified 
of the need to give to VA any evidence pertaining to his 
claim.  All the VA requires is that the duty to notify under 
the VCAA is satisfied, and the claimants are given the 
opportunity to submit information and evidence in support of 
their claims.  Once this has been accomplished, all due 
process concerns have been satisfied.  See Bernard v. Brown, 
4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 
(1996); see also 38 C.F.R. § 20.1102 (harmless error).  

The veteran has also been provided with the applicable law 
and regulations, and there is no indication that there are 
any outstanding pertinent records or documents that have not 
already been obtained or that are not adequately addressed in 
documents contained within the claims folder.

The veteran was additionally afforded relevant VA medical 
examination which, although not sufficient to justify a 
reduction in his rating in January 2003, otherwise assisted 
the Board in assessing the severity of his duodenal ulcer.  
In addition, the veteran has not indicated any intention to 
provide additional evidence in support of his claim.

Thus, based on all of the foregoing, the Board finds that 
further notice and/or development of this matter is not 
required under the VCAA.

The history of the veteran's duodenal ulcer shows that the 
veteran was originally service connected for duodenal ulcer 
by an April 1955 RO determination, at which time the 
disability was assigned a 10 percent rating, effective from 
October 1954.

Thereafter, a March 1987 rating decision increased the rating 
for this disability to 20 percent, effective from November 6, 
1986. 

VA outpatient records for the period of February 2001 to 
April 2002 reflect that in February 2001, the veteran 
complained of increasing frequency of constipation over the 
previous three months.  No weight loss was reported.  The 
veteran was started on Senna with mild relief of 
constipation.  An increase in the dosage of Prevacid had 
reportedly increased other symptoms.  The veteran had 
decreased appetite but no emesis.  In April 2002, it was 
noted that the veteran was being evaluated for his GERD.  The 
veteran's weight was 140 and the veteran indicated that he 
had been doing better on previous medication.  

A private medical record from April 2002 reflects that the 
veteran's current concern was reflux that would last for 
hours at a time.

The veteran filed the subject claim for an increased rating 
in June 2002.

VA treatment records from July 2002 reflect that the veteran 
was being evaluated for constipation and GERD.  It was also 
noted that an esophagogastroduodenoscopy (EGD) was negative 
for Barrett's and that there was no dysphagia or weight loss.  
In October 2002, it was noted that the veteran was being 
evaluated for GERD and benign prostatic hypertrophy (BPH).  
It was also indicated that the veteran's symptoms were better 
controlled with Prevacid and Maalox.  His weight was 143.

VA examination in September 2002 did not reflect that the 
examiner reviewed the veteran's claims file, but noted that 
the veteran had a long history of abdominal problems.  The 
veteran noted that he initially showed improvement in the 
1960's with Tagamet, but later switched to Zantac due to an 
adverse reaction.  He subsequently developed side effects and 
his abdominal distress returned.  In 1994, the veteran noted 
dramatic improvement with Prevacid.  His condition then 
worsened when VA no longer provided this medication and he 
was switched to Rabeprazole.  He had more recently been given 
a special order for Prevacid, which he was not taking twice a 
day.  While his symptoms had improved, he still experienced a 
burning sensation with meals and had reflux when lying down.  
The results of a recent upper gastrointestinal (GI) series 
were noted to reveal GERD and gastroenteritis.  The veteran's 
symptoms were reportedly not as severe now that the veteran 
was back on Prevacid.  His other significant symptom was 
constipation.  His weight was 138.  Examination of the 
abdomen revealed mild tenderness in the epigastric and right 
lower quadrant region.  The diagnoses were GERD and 
gastroenteritis, status post history of remote peptic ulcer 
disease.

In an October 2002 handwritten statement, VA examiner, Dr. 
H., indicated that GERD was not the same disease as active 
duodenal ulcer, and that the veteran's present symptoms were 
the result of GERD and were not service connected.  Dr. H. 
further stated that the veteran presently had gastroenteritis 
according to his recent GI physician, and a recent GI series 
showed no evidence of duodenal ulcer.

At the veteran's hearing in October 2003, the veteran 
maintained that his duodenal ulcer should be returned to its 
original 20 percent rating and that he should be service 
connected for GERD.  

VA treatment records from May 2004 reflect that the veteran 
denied any weight loss but complained of dysphagia and 
continuing GERD symptoms.  An upper GI series was noted to 
reveal no abnormalities within the duodenum and there was an 
impression of small hiatal hernia and GERD.

August 2004 VA examination revealed persistent heartburn type 
pain beginning in service.  EGD in June of 2004 was indicated 
to reveal hiatal hernia and erythematous gastropathy and 
duodenopathy.  An upper GI series in May 2004 was noted to 
reveal small hiatal hernia and GERD without other 
abnormalities.  Currently, the veteran complained of 
heartburn or indigestion manifested as a burning acid 
sensation in his chest extending to his mouth predominately 
two to three times per week and often worse at night.  He 
also noted a history of problems with dysphagia, but no 
hematemesis or melena, and that he also had a long history of 
constipation.  

Physical examination revealed that the veteran weighed 130 
pounds with his maximum weight over the previous year noted 
as 138 pounds.  There were no signs of anemia and the 
veteran's health appeared to be within normal limits.  
Examination of the abdomen did not reveal any tenderness.  
The diagnosis was GERD, hiatal hernia, documented recently by 
EGD and upper GI series, and status post duodenal ulcer that 
appeared resolved at this time.  The examiner further 
commented that with therapy, the veteran's duodenal ulcer 
disease had apparently resolved but the GERD persisted.

VA records from November 2004 again reflect that the veteran 
complained of intermittent dysphagia and continuing GERD 
symptoms.  


II.  Analysis

Reduction

With respect to the January 2003 rating action that reduced 
the rating for duodenal ulcer from 20 to 10 percent, the 
Board's review of the record reflects that this decision was 
due at least in part to VA findings and opinions in September 
and October 2002, which, as the RO correctly noted, 
identified peptic ulcer disease by history only and 
interpreted a recent GI series to show no evidence of 
duodenal ulcer.  However, the Board further notes that the 
veteran's 20 percent rating had been in place since 1987, the 
September 2002 examination was apparently not based on a 
concurrent review of the claims file, and the reduction 
related to a condition which 38 C.F.R. § 3.344 specifically 
noted as subject to temporary or episodic improvement, and 
that, would therefore not be reduced on any one examination, 
except in those instances where all the evidence of record 
clearly warranted the conclusion that sustained improvement 
had been demonstrated.  38 C.F.R. § 3.344(a) (2005).

Moreover, the Board notes that it has been held that when the 
issue is whether the RO is justified in reducing a veteran's 
protected rating, the Board is required to establish, by a 
preponderance of the evidence and in compliance with 
38 C.F.R. § 3.44(a), that a rating reduction was warranted.  
Kitchens v. Brown, 7 Vet. App. 320 (1995); Brown v. Brown, 5 
Vet. App. 413 (1993).  Here, as the veteran's 20 percent 
rating had been in effect for more than five years, the 
reduction was in part based on one examination that did not 
include a review of the entire record, and the record did not 
otherwise clearly warrant the conclusion that sustained 
improvement had been demonstrated, the Board finds that the 
reduction was not appropriate and that the 20 percent rating 
should be restored, effective from April 1, 2003.


Entitlement to a Rating in Excess of 20 percent

While there are statements from the veteran and his 
representative that imply that restoration of the 20 percent 
rating would satisfy the veteran's claim on appeal, since 
this is not clearly stated in the record, the Board will 
proceed to determine whether the evidence would support 
entitlement to a rating in excess of 20 percent for the 
veteran's duodenal ulcer.  As explained more fully below, in 
view of the limited objective findings of disability 
associated with the veteran's duodenal ulcer, a higher rating 
is not warranted.  

The veteran's service-connected duodenal ulcer is now rated 
as 20 percent disabling pursuant to 38 C.F.R. § 4.114, 
Diagnostic Code 7305 (2005), which provides a 20 percent 
rating for moderate impairment with recurring episodes of 
severe symptoms two or three times a year averaging 10 days 
in duration, or with continuous moderate manifestations.  
However, the next higher rating of 40 percent for moderately 
severe impairment requires impairment of health manifested by 
anemia and weight loss or recurrent incapacitating episodes 
averaging 10 days or more in duration at least four or more 
times a year.  Here, the Board finds that there is no 
evidence of anemia (recent VA examination showed no signs of 
anemia) or weight loss related to the veteran's duodenal 
ulcer and the veteran's report of periodic symptoms related 
to his duodenal ulcer in the face of little objective 
evidence of the existence of any current ulceration, even if 
conceded to be at the rate of four or more times a year, have 
not been shown to be incapacitating or averaging 10 days or 
more in duration.  Thus, a 40 percent rating under Diagnostic 
Codes 7304 or 7305 is not indicated.  Clearly, a 60 percent 
rating for severe impairment is not warranted.  38 C.F.R. § 
4.114, Diagnostic Codes 7304, 7305 (2005).  

The Board has also considered the criteria applicable to 
residuals of injury to the stomach, which are rated as 
peritomeum adhesions.  However, the next higher rating of 30 
percent requires moderately severe disability with partial 
obstruction and there is no evidence of obstruction or this 
level of disability at any point in time.  38 C.F.R. § 4.114, 
Diagnostic Code 7301 (2005).  Moreover, although the Board 
has also considered the criteria for hypertrophic gastritis 
identified by gastroscope, there is no medical evidence of 
hypertrophic gastritis identified by gastroscopic 
examination, and the next higher rating of 30 percent would 
still otherwise require that the gastritis be chronic in 
nature with multiple small eroded or ulcerated areas, and 
symptoms, and there is no evidence of such manifestations.

Finally, as was noted previously, while the veteran's GERD 
has now been service-connected and separately compensably 
rated, the record does not reflect a notice of disagreement 
with the 10 percent rating assigned for this disability and 
thus, it is not a matter for current appellate consideration.  

In summary, the Board finds that the preponderance of the 
evidence does not support the reduction from 20 percent to 10 
percent, effective April 1, 2003, but is against any higher 
evaluation for the veteran's service-connected duodenal 
ulcer.  Therefore, the Board will grant a 20 percent, but not 
higher, rating for the veteran's duodenal ulcer, effective 
from April 1, 2003.  




ORDER

Entitlement to a 20 percent, but not higher, rating for 
duodenal ulcer is granted, effective from April 1, 2003.  


	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


